Title: From James Madison to Henry Hill Jr., 19 April 1805
From: Madison, James
To: Hill, Henry, Jr.


Sir,
Department of State April 19th. 1805
Your letter of the 4th inst, has been duly received and in consequence of its suggestions, I inclose a letter to the Governor of Cuba informing him of your appointment and touching the subject of captures. Your Commission, superseding that of Mr Josiah Blakely at St Jago, you will intimate it to him on your arrival, giving him at the same time to understand, that his removal was the result of the general terms in which it was thought proper to vest the Consular Agency in you, and not of any unfavorable view of his conduct or character. It is to be observed, that the appointment of Agents under you wheresoever in the Island it may be conducive to the public interest, is an incident to your Commission and to be exercised at your discretion. You are however to be considered responsible for their fidelity and they are to correspond officially with you and not with this Department, unless the particular nature of the subject requires a direct communication with it.
A vigilant attention to the captures made by illegal cruizers will form a very important part of your duty, and that of the Agents you may appoint: It may therefore be proper to convey to you some idea of the conduct which in the Spanish Officers would be deemed reprehensible and lead to a claim upon the responsibility of their Government.
1st Permitting armed vessels engaged in cruizing without Commissions or with Such as are irregular, to frequent the ports of the Island, or to sell prizes therein, are among the strongest cases which can occur of a dereliction of the duty one nation owes to another. The Government of Cuba is therefore not only bound to prevent it but to restore any prizes which such cruizers may send in.
2dly The capture of vessels within the jurisdiction of the Island, being unlawful, they ought to be restored.
3d. Prizes ought not to be sold before a condemnation takes place, in a regular prize court, and the exercise of the powers of such a Court by any foreign functionary residing in the Island, ought not to be tolerated.
4. It would be a circumstance, producing a strong suspicion of unwarrantable intentions, if Spanish subjects should be permitted to own or to sail in cruizers acting under French Commissions.
Without however a more complete view of the abuses which take place with respect to captures in and from the Spanish ports of America than can be had elsewhere than on the scene itself, it might be difficult to enumerate all the shapes in which they take place, and to lay down the rules which are applicable. Your own judgment and discernment will doubtless lead to proper conclusions in the other cases which may occur; and whensoever a doubt arises the advice of this Department will be afforded, if the exigency of the case will admit of its being obtained.
It is expected that you will obtain the most direct and authentic evidence in your power, of any considerable abuses of the Spanish ports to the injury of our trade and transmit it to this Department. You will also be careful to notify to the Government of the Island, without delay, the existence of every abuse which may come to your knowledge in order that it may interpose to prevent it, and that every apology to be drawn from a want of knowledge of facts and an incapacity to do justice to our complaints may be cut off.
Your Consular bond has been received, and its sufficiency will be in due time considered. I have the honor to be &c.
James Madison

P.S. The local situation of Cuba in relation to our territory and its being the medium of communication with the Spanish American possessions as well as a depot of military preparations, it is deemed of importance that you keep a watchful eye upon and communicate the occurrences, measures and appearances which you may think deserving the attention of this Government. For this purpose a cypher for Secret correspondence, where secrecy may be necessary will be forwarded to you at New York in a day or two.

